Name: Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (recast) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: fisheries;  European Union law;  economic geography;  natural environment
 Date Published: nan

 31.3.2009 EN Official Journal of the European Union L 87/42 REGULATION (EC) No 217/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) The Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, approved by Council Regulation (EEC) No 3179/78 (4) and establishing the Northwest Atlantic Fisheries Organisation (NAFO), requires the Community to supply the NAFO Scientific Council with any available statistical and scientific information requested by the Scientific Council in the performance of its work. (3) Timely catch and activity statistics have been identified by the NAFO Scientific Council as essential to the performance of its work in evaluating the state of the fish stocks in the north-west Atlantic. (4) Several Member States have requested the submission of data in a different form or through a different medium from that specified in Annex V (the equivalent of the Statlant questionnaires). (5) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (6) In particular, the Commission should be empowered to adapt the lists of species and statistical fishing regions, descriptions of those regions, and measures, codes and definitions applied to fishing activity, fishing gear, vessel sizes and methods of fishing. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC, HAVE ADOPTED THIS REGULATION: Article 1 Each Member State shall submit to the Commission data on the catches by vessels registered in, or flying the flag of, that Member State fishing in the north-west Atlantic, with due regard to Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (6). The nominal catch data shall include all fishery products landed or transhipped at sea in no matter what form but shall exclude quantities which, subsequent to capture, are discarded at sea, consumed on board or used as bait on board. Aquaculture production shall be excluded. The data shall be recorded as the live weight equivalent of the landings or transhipments, to the nearest tonne. Article 2 1. The data to be submitted shall be of two types: (a) the annual nominal catches, expressed in tonnes live weight equivalent of the landings, of each of the species listed in Annex I in each of the statistical fishing regions of the north-west Atlantic listed in Annex II and defined in Annex III; (b) the catches as specified under point (a) and the corresponding fishing activity, subdivided by calendar month of capture, fishing gear, vessel size and main species sought. 2. The data referred to in point (a) of paragraph 1 shall be submitted by 31 May of the year following the reference year and may be preliminary data. The data referred to in point (b) of paragraph 1 shall be submitted by 31 August of the year following the reference year and shall be definitive data. The data referred to in point (a) of paragraph 1 and submitted as preliminary data should be clearly identified as such. No submissions shall be required for species/fishing region combinations for which no catches were recorded in the reference period of the submission. Should the Member State concerned not have fished in the north-west Atlantic in the preceding calendar year, it shall inform the Commission thereof by 31 May of the following year. 3. The definitions and codes to be used in submitting information on fishing activity, fishing gear, method of fishing and vessel size are given in Annex IV. 4. The Commission may amend the lists of species and statistical fishing regions and the descriptions of those regions, as well as the measures, codes and definitions applied to fishing activity, fishing gear, vessel sizes and methods of fishing. Those measures, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 6(2). Article 3 Except where provisions adopted under the common fisheries policy dictate otherwise, a Member State shall be permitted to use sampling techniques to derive catch data for those parts of the fishing fleet for which the complete coverage of the data would involve the excessive application of administrative procedures. The details of the sampling procedures, together with details of the proportion of the total data derived by such techniques, must be included by the Member State in the report submitted pursuant to Article 7(1). Article 4 Member States shall fulfil their obligations to the Commission pursuant to Articles 1 and 2 by submitting the data in the format shown in Annex V. Member States may submit data in the format detailed in Annex VI. With the prior approval of the Commission, Member States may submit data in a different form or on a different medium. Article 5 Within 24 hours of receipt of the reports, whenever possible, the Commission shall transmit the information contained therein to the Executive Secretary of NAFO. Article 6 1. The Commission shall be assisted by the Standing Committee for Agricultural Statistics, set up by Council Decision 72/279/EEC (7), hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 7 1. By 28 July 1994, Member States shall submit a detailed report to the Commission describing how the data on catches and fishing activity are derived and specifying the degree of representativeness and reliability of those data. The Commission, in collaboration with the Member States, shall draw up a summary of those reports. 2. Member States shall inform the Commission of any modifications to the information provided under paragraph 1 within three months of their introduction. 3. Methodological reports, data availability and data reliability referred to in paragraph 1 and other relevant issues connected with the application of this Regulation shall be examined once a year within the competent working group of the Committee. Article 8 1. Regulation (EEC) No 2018/93 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VIII. Article 9 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 March 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President A. VONDRA (1) Opinion of the European Parliament of 17 June 2008 (not yet published in the Official Journal) and Council Decision of 26 February 2009. (2) OJ L 186, 28.7.1993, p. 1. (3) See Annex VI. (4) OJ L 378, 30.12.1978, p. 1. (5) OJ L 184, 17.7.1999, p. 23. (6) OJ L 151, 15.6.1990, p. 1. (7) OJ L 179, 7.8.1972, p. 1. ANNEX I LIST OF SPECIES WHICH HAVE BEEN REPORTED IN THE COMMERCIAL CATCH STATISTICS FOR THE NORTH-WEST ATLANTIC Member States must report the nominal catches of those species marked with an asterisk (*). The reporting of nominal catches of the remaining species is optional as concerns the identification of the individual species. However, where data for individual species are not submitted the data shall be included in aggregate categories. Member States may submit data for species not in the list provided that the species are clearly identified. Note : n.e.i. is the abbreviation for not elsewhere identified. English name 3-alpha identifier Scientific name GROUNDFISH Atlantic cod COD (*) Gadus morhua Haddock HAD (*) Melanogrammus aeglefinus Atlantic redfishes n.e.i. RED (*) Sebastes spp. Silver hake HKS (*) Merluccius bilinearis Red hake HKR (*) Urophycis chuss Saithe (= pollock) POK (*) Pollachius virens Golden redfish REG (*) Sebastes marinus Beaked redfish REB (*) Sebastes mentella American plaice (L. R. dab) PLA (*) Hippoglossoides platessoides Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL (*) Limanda ferruginea Greenland halibut GHL (*) Reinhardtius hippoglossoides Atlantic halibut HAL (*) Hippoglossus hippoglossus Winter flounder FLW (*) Pseudopleuronectes americanus Summer flounder FLS (*) Paralichthys dentatus Windowpane flounder FLD (*) Scophthalmus aquosus Flatfishes n.e.i. FLX Pleuronectiformes American angler ANG (*) Lophius americanus Atlantic searobins SRA Prionotus spp. Atlantic tomcod TOM Microgadus tomcod Blue antimora ANT Antimora rostrata Blue whiting (= poutassou) WHB Micromesistius poutassou Cunner CUN Tautogolabrus adspersus Cusk (= tusk) USK Brosme brosme Greenland cod GRC Gadus ogac Blue ling BLI Molva dypterygia Ling LIN (*) Molva molva Lumpfish (= lumpsucker) LUM (*) Cyclopterus lumpus Northern kingfish KGF Menticirrhus saxatilis Northern puffer PUF Sphoeroides maculatus Eelpouts n.e.i. ELZ Lycodes spp. Ocean pout OPT Zoarces americanus Polar cod POC Boreogadus saida Roundnose grenadier RNG Coryphaenoides rupestris Roughhead grenadier RHG Macrourus berglax Sandeels (= sand lances) SAN Ammodytes spp. Sculpins n.e.i. SCU Myoxocephalus spp. Scup SCP Stenotomus chrysops Tautog TAU Tautoga onitis Tilefish TIL Lopholatilus chamaeleonticeps White hake HKW (*) Urophycis tenuis Wolf-fishes n.e.i. CAT (*) Anarhichas spp. Atlantic wolf-fish CAA (*) Anarhichas lupus Spotted wolf-fish CAS (*) Anarhichas minor Groundfishes n.e.i. GRO Osteichthyes PELAGIC FISH Atlantic herring HER (*) Clupea harengus Atlantic mackerel MAC (*) Scomber scombrus Atlantic butterfish BUT Peprilus triacanthus Atlantic menhaden MHA (*) Brevoortia tyrannus Atlantic saury SAU Scomberesox saurus Bay anchovy ANB Anchoa mitchilli Bluefish BLU Pomatomus saltatrix Crevalle Jack CVJ Caranx hippos Frigate tuna FRI Auxis thazard King mackerel KGM Scomberomorus cavalla Atlantic Spanish mackerel SSM (*) Scomberomorus maculatus Sailfish SAI Istiophorus albicans White marlin WHM Tetrapturus albidus Blue marlin BUM Makaira nigricans Swordfish SWO Xiphias gladius Albacore tuna ALB Thunnus alalunga Atlantic bonito BON Sarda sarda Little tunny LTA Euthynnus alletteratus Bigeye tuna BET Thunnus obesus Northern bluefish tuna BFT Thunnus thynnus Skipjack tuna SKJ Katsuwonus pelamis Yellowfin tuna YFT Thunnus albacares Tunas n.e.i. TUN Thunnini Pelagic fishes n.e.i. PEL Osteichthyes OTHER FIN FISH Alewife ALE Alosa pseudoharengus Amberjacks n.e.i. AMX Seriola spp. American conger COA Conger oceanicus American eel ELA Anguilla rostrata American shad SHA Alosa sapidissima Argentines n.e.i. ARG Argentina spp. Atlantic croaker CKA Micropogonias undulatus Atlantic needlefish NFA Strongylura marina Atlantic thread herring THA Opisthonema oglinum Baird's slickhead ALC Alepocephalus bairdii Black drum BDM Pogonias cromis Black sea bass BSB Centropristis striata Blueback herring BBH Alosa aestivalis Capelin CAP (*) Mallotus villosus Char n.e.i. CHR Salvelinus spp. Cobia CBA Rachycentron canadum Common (= Florida) pompano POM Trachinotus carolinus Gizzard shad SHG Dorosoma cepedianum Grunts n.e.i. GRX Haemulidae Hickory shad SHH Alosa mediocris Lanternfish LAX Notoscopelus spp. Mullets n.e.i. MUL Mugilidae North Atlantic harvestfish HVF Peprilus alepidotus Pigfish PIG Orthopristis chrysoptera Rainbow smelt SMR Osmerus mordax Red drum RDM Sciaenops ocellatus Red porgy RPG Pagrus pagrus Rough shad RSC Trachurus lathami Sand perch PES Diplectrum formosum Sheepshead SPH Archosargus probatocephalus Spot croaker SPT Leiostomus xanthurus Spotted weakfish SWF Cynoscion nebulosus Squeteague STG Cynoscion regalis Striped bass STB Morone saxatilis Sturgeons n.e.i. STU Acipenseridae Tarpon TAR Megalops atlanticus Trout n.e.i. TRO Salmo spp. White perch PEW Morone americana Alfonsinos ALF Beryx spp. Spiny (= piked) dogfish DGS (*) Squalus acanthias Dogfishes n.e.i. DGX (*) Squalidae Porbeagle POR (*) Lamna nasus Large sharks n.e.i. SHX Squaliformes Shortfin mako shark SMA Isurus oxyrinchus Atlantic sharpnose shark RHT Rhizoprionodon terraenovae Black dogfish CFB Centroscyllium fabricii Boreal (Greenland) shark GSK Somniosus microcephalus Basking shark BSK Cetorhinus maximus Little skate RJD Leucoraja erinacea Barndoor skate RJL Dipturus laevis Winter skate RJT Leucoraja ocellata Thorny skate RJR Amblyraja radiata Smooth skate RJS Malacoraja senta Spinytail (spinetail) skate RJQ Bathyraja spinicauda Arctic skate RJG Amblyraja hyperborea Skates n.e.i. SKA (*) Raja spp. Finfishes n.e.i. FIN Osteichthyes INVERTEBRATES Long-finned squid SQL (*) Loligo pealeii Short-finned squid SQI (*) Illex illecebrosus Squids n.e.i. SQU (*) Loliginidae, Ommastrephidae Atlantic razor clam CLR Ensis directus Hard clam CLH Mercenaria mercenaria Ocean quahog CLQ Arctica islandica Soft clam CLS Mya arenaria Surf clam CLB Spisula solidissima Clams n.e.i. CLX Bivalvia Bay scallop SCB Argopecten irradians Calico scallop SCC Argopecten gibbus Icelandic scallop ISC Chlamys islandica Sea scallop SCA Placopecten magellanicus Scallops n.e.i. SCX Pectinidae American cupped oyster OYA Crassostrea virginica Blue mussel MUS Mytilus edulis Whelks n.e.i. WHX Busycon spp. Periwinkles n.e.i. PER Littorina spp. Marine molluscs n.e.i. MOL Mollusca Atlantic rock crab CRK Cancer irroratus Blue crab CRB Callinectes sapidus Green crab CRG Carcinus maenas Jonah crab CRJ Cancer borealis Queen crab CRQ Chionoecetes opilio Red crab CRR Geryon quinquedens Stone king crab KCT Lithodes maja Marine crabs n.e.i. CRA Brachyura American lobster LBA Homarus americanus Northern prawn PRA (*) Pandalus borealis Aesop shrimp AES Pandalus montagui Penaeus shrimps n.e.i. PEN (*) Penaeus spp. Pink (= pandalid) shrimps PAN (*) Pandalus spp. Marine crustaceans n.e.i. CRU Crustacea Sea urchin URC Strongylocentrotus spp. Marine worms n.e.i. WOR Polychaeta Horseshoe crab HSC Limulus polyphemus Marine invertebrates n.e.i. INV Invertebrata SEAWEEDS Brown seaweeds SWB Phaeophyceae Red seaweeds SWR Rhodophyceae Seaweeds n.e.i. SWX Algae SEALS Harp seal SEH Pagophilus groenlandicus Hooded seal SEZ Cystophora cristata ANNEX II STATISTICAL FISHING AREAS OF THE NORTH-WEST ATLANTIC FOR WHICH DATA ARE TO BE SUBMITTED Sub-area 0 Division 0 A Division 0 B Sub-area 1 Division 1 A Division 1 B Division 1 C Division 1 D Division 1 E Division 1 F Division 1 NK (not known) Sub-area 2 Division 2 G Division 2 H Division 2 J Division 2 NK (not known) Sub-area 3 Division 3 K Division 3 L Division 3 M Division 3 N Division 3 O Division 3 P Sub-division 3 P n Sub-division 3 P s Division 3 NK (not known) Sub-area 4 Division 4 R Division 4 S Division 4 T Division 4 V Sub-division 4 V n Sub-division 4 V s Division 4 W Division 4 X Division 4 NK (not known) Sub-area 5 Division 5 Y Division 5 Z Sub-division 5 Z e Sub-unit 5 Z c Sub-unit 5 Z u Sub-division 5 Z w Division 5 NK (not known) Sub-area 6 Division 6 A Division 6 B Division 6 C Division 6 D Division 6 E Division 6 F Division 6 G Division 6 H Division 6 NK (not known) Statistical fishing areas for the north-west Atlantic ANNEX III DESCRIPTION OF THE NAFO SUB-AREAS AND DIVISIONS USED FOR THE PURPOSE OF FISHERY STATISTICS AND REGULATIONS IN THE NORTH-WEST ATLANTIC The scientific and statistical sub-areas, divisions and subdivisions provided for by Article XX of the Convention of the Northwest Atlantic Fisheries Organisation are as follows: Sub-area 0 That portion of the convention area bounded on the south by a line extending due east from a point at 61o00 ² north latitude and 65o00 ² west longitude to a point at 61o00 ² north latitude and 59o00 ² west longitude, thence in a south-easterly direction along a rhumb line to a point at 60o12 ² north latitude and 57o13 ² west longitude; thence bounded on the east by a series of geodesic lines joining the following points: Point No Latitude Longitude 1 60o12 ²0 57o13 ²0 2 61o00 ²0 57o13 ²1 3 62o00 ²5 57o21 ²1 4 62o02 ²3 57o21 ²8 5 62o03 ²5 57o22 ²2 6 62o11 ²5 57o25 ²4 7 62o47 ²2 57o41 ²0 8 63o22 ²8 57o57 ²4 9 63o28 ²6 57o59 ²7 10 63o35 ²0 58o02 ²0 11 63o37 ²2 58o01 ²2 12 63o44 ²1 57o58 ²8 13 63o50 ²1 57o57 ²2 14 63o52 ²6 57o56 ²6 15 63o57 ²4 57o53 ²5 16 64o04 ²3 57o49 ²1 17 64o12 ²2 57o48 ²2 18 65o06 ²0 57o44 ²1 19 65o08 ²9 57o43 ²9 20 65o11 ²6 57o44 ²4 21 65o14 ²5 57o45 ²1 22 65o18 ²1 57o45 ²8 23 65o23 ²3 57o44 ²9 24 65o34 ²8 57o42 ²3 25 65o37 ²7 57o41 ²9 26 65o50 ²9 57o40 ²7 27 65o51 ²7 57o40 ²6 28 65o57 ²6 57o40 ²1 29 66o03 ²5 57o39 ²6 30 66o12 ²9 57o38 ²2 31 66o18 ²8 57o37 ²8 32 66o24 ²6 57o37 ²8 33 66o30 ²3 57o38 ²3 34 66o36 ²1 57o39 ²2 35 66o37 ²9 57o39 ²6 36 66o41 ²8 57o40 ²6 37 66o49 ²5 57o43 ²0 38 67o21 ²6 57o52 ²7 39 67o27 ²3 57o54 ²9 40 67o28 ²3 57o55 ²3 41 67o29 ²1 57o56 ²1 42 67o30 ²7 57o57 ²8 43 67o35 ²3 58o02 ²2 44 67o39 ²7 58o06 ²2 45 67o44 ²2 58o09 ²9 46 67o56 ²9 58o19 ²8 47 68o01 ²8 58o23 ²3 48 68o04 ²3 58o25 ²0 49 68o06 ²8 58o26 ²7 50 68o07 ²5 58o27 ²2 51 68o16 ²1 58o34 ²1 52 68o21 ²7 58o39 ²0 53 68o25 ²3 58o42 ²4 54 68o32 ²9 59o01 ²8 55 68o34 ²0 59o04 ²6 56 68o37 ²9 59o14 ²3 57 68o38 ²0 59o14 ²6 58 68o56 ²8 60o02 ²4 59 69o00 ²8 60o09 ²0 60 69o06 ²8 60o18 ²5 61 69o10 ²3 60o23 ²8 62 69o12 ²8 60o27 ²5 63 69o29 ²4 60o51 ²6 64 69o49 ²8 60o58 ²2 65 69o55 ²3 60o59 ²6 66 69o55 ²8 61o00 ²0 67 70o01 ²6 61o04 ²2 68 70o07 ²5 61o08 ²1 69 70o08 ²8 61o08 ²8 70 70o13 ²4 61o10 ²6 71 70o33 ²1 61o17 ²4 72 70o35 ²6 61o20 ²6 73 70o48 ²2 61o37 ²9 74 70o51 ²8 61o42 ²7 75 71o12 ²1 62o09 ²1 76 71o18 ²9 62o17 ²5 77 71o25 ²9 62o25 ²5 78 71o29 ²4 62o29 ²3 79 71o31 ²8 62o32 ²0 80 71o32 ²9 62o33 ²5 81 71o44 ²7 62o49 ²6 82 71o47 ²3 62o53 ²1 83 71o52 ²9 63o03 ²9 84 72o01 ²7 63o21 ²1 85 72o06 ²4 63o30 ²9 86 72o11 ²0 63o41 ²0 87 72o24 ²8 64o13 ²2 88 72o30 ²5 64o26 ²1 89 72o36 ²3 64o38 ²8 90 72o43 ²7 64o54 ²3 91 72o45 ²7 64o58 ²4 92 72o47 ²7 65o00 ²9 93 72o50 ²8 65o07 ²6 94 73o18 ²5 66o08 ²3 95 73o25 ²9 66o25 ²3 96 73o31 ²1 67o15 ²1 97 73o36 ²5 68o05 ²5 98 73o37 ²9 68o12 ²3 99 73o41 ²7 68o29 ²4 100 73o46 ²1 68o48 ²5 101 73o46 ²7 68o51 ²1 102 73o52 ²3 69o11 ²3 103 73o57 ²6 69o31 ²5 104 74o02 ²2 69o50 ²3 105 74o02 ²6 69o52 ²0 106 74o06 ²1 70o06 ²6 107 74o07 ²5 70o12 ²5 108 74o10 ²0 70o23 ²1 109 74o12 ²5 70o33 ²7 110 74o24 ²0 71o25 ²7 111 74o28 ²6 71o45 ²8 112 74o44 ²2 72o53 ²0 113 74o50 ²6 73o02 ²8 114 75o00 ²0 73o16 ²3 115 75o05 ² 73o30 ² and thence due north to the parallel of 78o10 ² north latitude; and bounded on the west by a line beginning at 61o00 ² north latitude and 65o00 ² west longitude and extending in a north-westerly direction along a rhumb line to the coast of Baffin Island at East Bluff (61o55 ² north latitude and 66o20 ² west longitude), and thence in a northerly direction along the coast of Baffin Island, Bylot Island, Devon Island and Ellesmere Island and following the meridian of 80o west longitude in the waters between those islands to 78o10 ² north latitude; and bounded on the north by the parallel of 78o10 ² north latitude. Sub-area 0 is composed of two divisions Division 0A That portion of the sub-area lying to the north of the parallel of 66o15 ² north latitude. Division 0B That portion of the sub-area lying to the south of the parallel of 66o15 ² north latitude. Sub-area 1 That portion of the convention area lying to the east of sub-area 0 and to the north and east of a rhumb line joining a point at 60o12 ² north latitude and 57o13 ² west longitude with a point at 52o15 ² north latitude and 42o00 ² west longitude. Sub-area 1 is composed of six divisions Division 1A That portion of the sub-area lying north of the parallel of 68o50 ² north latitude (Christianshaab). Division 1B That portion of the sub-area lying between the parallel of 66o15 ² north latitude (5 nautical miles north of Umanarsugssuak) and the parallel of 68o50 ² north latitude (Christianshaab). Division 1C That portion of the sub-area lying between the parallel of 64o15 ² north latitude (4 nautical miles north of Godthaab) and the parallel of 66o15 ² north latitude (5 nautical miles north of Umanarsugssuak). Division 1D That portion of the sub-area lying between the parallel of 62o30 ² north latitude (Frederikshaab Glacier) and the parallel of 64o15 ² north latitude (4 nautical miles north of Godthaab). Division 1E That portion of the sub-area lying between the parallel of 60o45 ² north latitude (Cape Desolation) and the parallel of 62o30 ² north latitude (Frederikshaab Glacier). Division 1F That portion of the sub-area lying south of the parallel of 60o45 ² north latitude (Cape Desolation). Sub-area 2 That portion of the convention area lying to the east of the meridian of 64o30 ² west longitude in the area of Hudson Strait, to the south of sub-area 0, to the south and west of sub-area 1 and to the north of the parallel of 52o15 ² north latitude. Sub-area 2 is composed of three divisions Division 2G That portion of the sub-area lying north of the parallel of 57o40 ² north latitude (Cape Mugford). Division 2H That portion of the sub-area lying between the parallel of 55o20 ² north latitude (Hopedale) and the parallel of 57o40 ² north latitude (Cape Mugford). Division 2J That portion of the sub-area lying south of the parallel of 55o20 ² north latitude (Hopedale). Sub-area 3 That portion of the convention area lying south of the parallel of 52o15 ² north latitude, and to the east of a line extending due north from Cape Bauld on the north coast of Newfoundland to 52o15 ² north latitude; to the north of the parallel of 39o00 ² north latitude; and to the east and north of a rhumb line commencing at 39o00 ² north latitude, 50o00 ² west longitude and extending in a north-westerly direction to pass through a point at 43o30 ² north latitude, 55o00 ² west longitude in the direction of a point at 47o50 ² north latitude, 60o00 ² west longitude until it intersects a straight line connecting Cape Ray, 47o37,0 ² north latitude; 59o18,0 ² west longitude on the coast of Newfoundland, with Cape North, 47o02,0 ² north latitude; 60o25,0 ² west longitude on Cape Breton Island; thence in a north-easterly direction along said line to Cape Ray, 47o37,0 ² north latitude, 59o18,0 ² west longitude. Sub-area 3 is composed of six divisions Division 3K That portion of the sub-area lying north of the parallel of 49o15 ² north latitude (Cape Freels, Newfoundland). Division 3L That portion of the sub-area lying between the Newfoundland coast from Cape Freels to Cape St Mary and a line described as follows: beginning at Cape Freels, thence due east to the meridian of 46o30 ² west longitude, thence due south to the parallel of 46o00 ² north latitude, thence due west to the meridian of 54o30 ² west longitude, thence along a rhumb line to Cape St Mary, Newfoundland. Division 3M That portion of the sub-area lying south of the parallel of 49o15 ² north latitude and east of the meridian of 46o30 ² west longitude. Division 3N That portion of the sub-area lying south of the parallel of 46o00 ² north latitude and between the meridian of 46o30 ² west longitude and the meridian of 51o00 ² west longitude. Division 3O That portion of the sub-area lying south of the parallel of 46o00 ² north latitude and between the meridian of 51o00 ² west longitude and the meridian of 54o30 ² west longitude. Division 3P That portion of the sub-area lying south of the Newfoundland coast and west of a line from Cape St Mary, Newfoundland to a point at 46o00 ² north latitude, 54o30 ² west longitude, thence due south to a limit of the sub-area. Division 3P is divided into two subdivisions: 3Pn  north-western subdivision  that portion of division 3P lying north-west of a line extending from 47o30,7 ² north latitude; 57o43,2 ² west longitude, approximately south-west to a point at 46o50,7 ² north latitude and 58o49,0 ² west longitude; 3Ps  south-eastern subdivision  that portion of division 3P lying south-east of the line defined for subdivision 3Pn. Sub-area 4 That portion of the convention area lying north of the parallel of 39o00 ² north latitude, to the west of sub-area 3, and to the east of a line described as follows: beginning at the terminus of the international boundary between the United States of America and Canada in Grand Manan Channel, at a point at 44o46 ²35,346 ³ north latitude; 66o54 ²11,253 ³ west longitude; thence due south to the parallel of 43o50 ² north latitude; thence due west to the meridian of 67o24 ²27,24 ³ west longitude; thence along a geodetic line in a south-westerly direction to a point at 42o53 ²14 ³ north latitude and 67o44 ²35 ³ west longitude; thence along a geodetic line in a south-easterly direction to a point at 42o31 ²08 ³ north latitude and 67o28 ²05 ³ west longitude; thence along a geodetic line to a point at 42o20 ² north latitude and 67o18 ²13,15 ³ west longitude; thence due east to a point at 66o00 ² west longitude; thence along a rhumb line in a south-easterly direction to a point at 42o00 ² north latitude and 65o40 ² west longitude and thence due south to the parallel of 39o00 ² north latitude. Sub-area 4 is composed of six divisions Division 4R That portion of the sub-area lying between the coast of Newfoundland from Cape Bauld to Cape Ray and a line described as follows: beginning at Cape Bauld, thence due north to the parallel of 52o15 ² north latitude, thence due west to the Labrador coast, thence along the Labrador coast to the terminus of the Labrador-Quebec boundary, thence along a rhumb line in a south-westerly direction to a point at 49o25 ² north latitude, 60o00 ² west longitude, thence due south to a point at 47o50 ² north latitude, 60o00 ² west longitude, thence along a rhumb line in a south-easterly direction to the point at which the boundary of sub-area 3 intersects the straight line joining Cape North, Nova Scotia with Cape Ray, Newfoundland, thence to Cape Ray, Newfoundland. Division 4S That portion of the sub-area lying between the south coast of Quebec from the terminus of the Labrador-Quebec boundary to Pointe-des-Monts and a line described as follows: beginning at Pointe-des-Monts, thence due east to a point at 49o25 ² north latitude, 64o40 ² west longitude, thence along a rhumb line in an east-south-easterly direction to a point at 47o50 ² north latitude, 60o00 ² west longitude, thence due north to a point at 49o25 ² north latitude, 60o00 ² west longitude, thence along a rhumb line in a north-easterly direction to the terminus of the Labrador-Quebec boundary. Division 4T That portion of the sub-area lying between the coasts of Nova Scotia, New Brunswick and Quebec from Cape North to Pointe-des-Monts and a line described as follows: beginning at Pointe-des-Monts, thence due east to a point at 49o25 ² north latitude, 64o40 ² west longitude, thence along a rhumb line in a south-easterly direction to a point at 47o50 ² north latitude, 60o00 ² west longitude, thence along a rhumb line in a southerly direction to Cape North, Nova Scotia. Division 4V That portion of the sub-area lying between the coast of Nova Scotia between Cape North and Fourchu and a line described as follows: beginning at Fourchu, thence along a rhumb line in an easterly direction to a point at 45o40 ² north latitude, 60o00 ² west longitude, thence due south along the meridian of 60o00 ² west longitude to the parallel of 44o10 ² north latitude, thence due east to the meridian of 59o00 ² west longitude, thence due south to the parallel of 39o00 ² north latitude, thence due east to a point where the boundary between sub-areas 3 and 4 meets the parallel of 39o00 ² north latitude, thence along the boundary between sub-areas 3 and 4 and a line continuing in a north-westerly direction to a point at 47o50 ² north latitude, 60o00 ² west longitude, and thence along a rhumb line in a southerly direction to Cape North, Nova Scotia. Division 4V is divided into two subdivisions: 4Vn  northern subdivision  that portion of division 4V lying north of the parallel of 45o40 ² north latitude; 4Vs  southern subdivision  that portion of division 4V lying south of the parallel of 45o40 ² north latitude. Division 4W That portion of the sub-area lying between the coast of Nova Scotia from Halifax to Fourchu and a line described as follows: beginning at Fourchu, thence along a rhumb line in an easterly direction to a point at 45o40 ² north latitude, 60o00 ² west longitude, thence due south along the meridian of 60o00 ² west longitude to the parallel of 44o10 ² north latitude, thence due east to the meridian of 59o00 ² west longitude, thence due south to the parallel of 39o00 ² north latitude, thence due west to the meridian of 63o20 ² west longitude, thence due north to a point on that meridian at 44o20 ² north latitude, thence along a rhumb line in a north-westerly direction to Halifax, Nova Scotia. Division 4X That portion of the sub-area lying between the western boundary of sub-area 4 and the coasts of New Brunswick and Nova Scotia from the terminus of the boundary between New Brunswick and Maine to Halifax, and a line described as follows: beginning at Halifax, thence along a rhumb line in a south-easterly direction to a point at 44o20 ² north latitude, 63o20 ² west longitude, thence due south to the parallel of 39o00 ² north latitude, and thence due west to the meridian of 65o40 ² west longitude. Sub-area 5 That portion of the convention area lying to the west of the western boundary of sub-area 4, to the north of the parallel of 39o00 ² north latitude, and to the east of the meridian of 71o40 ² west longitude. Sub-area 5 is composed of two divisions Division 5Y That portion of the sub-area lying between the coasts of Maine, New Hampshire and Massachusetts from the border between Maine and New Brunswick to 70o00 ² west longitude on Cape Cod (at approximately 42o north latitude) and a line described as follows: beginning at a point on Cape Cod at 70o west longitude (at approximately 42o north latitude), thence due north to 42o20 ² north latitude, thence due east to 67o18 ²13,15 ³ west longitude at the boundary of sub-areas 4 and 5, and thence along that boundary to the boundary of Canada and the United States. Division 5Z That portion of the sub-area lying to the south and east of division 5Y. Division 5Z is divided into two subdivisions: an eastern subdivision and a western subdivision defined as follows: 5Ze  eastern subdivision  that portion of division 5Z lying east of the meridian of 70o00 ² west longitude; Subdivision 5Ze is sub-divided into two sub-units (1): 5Zu (United States waters) is that part of subdivision 5Ze to the west of the geodetic lines connecting the points with the following coordinates: Latitude north Longitude west A 44o11 ²12 ³ 67o16 ²46 ³ B 42o53 ²14 ³ 67o44 ²35 ³ C 42o31 ²08 ³ 67o28 ²05 ³ D 40o27 ²05 ³ 65o41 ²59 ³. 5Zc (Canadian waters) is that part of subdivision 5Ze to the east of the abovementioned geodetic lines; 5Zw  western subdivision  that portion of division 5Z lying west of the meridian of 70o00 ² west longitude. Sub-area 6 That part of the convention area bounded by a line beginning at a point on the coast of Rhode Island at 71o40 ² west longitude, thence due south to 39o00 ² north latitude, thence due east to 42o00 ² west longitude, thence due south to 35o00 ² north latitude, thence due west to the coast of North America, thence northwards along the coast of North America to the point on Rhode Island at 71o40 ² west longitude. Sub-area 6 is composed of eight divisions Division 6A That portion of the sub-area lying to the north of the parallel of 39o00 ² north latitude and to the west of sub-area 5. Division 6B That portion of the sub-area lying to the west of 70o00 ² west longitude, to the south of the parallel of 39o00 ² north latitude, and to the north and west of a line running westward along the parallel of 37o00 ² north latitude to 76o00 ² west longitude and thence due south to Cape Henry, Virginia. Division 6C That portion of the sub-area lying to the west of 70o00 ² west longitude and to the south of division 6B. Division 6D That portion of the sub-area lying to the east of divisions 6B and 6C and to the west of 65o00 ² west longitude. Division 6E That portion of the sub-area lying to the east of division 6D and to the west of 60o00 ² west longitude. Division 6F That portion of the sub-area lying to the east of division 6E and to the west of 55o00 ² west longitude. Division 6G That portion of the sub-area lying to the east of division 6F and to the west of 50o00 ² west longitude. Division 6H That portion of the sub-area lying to the east of division 6G and to the west of 42o00 ² west longitude. (1) These two sub-units are not recorded in the sixth publication of the NAFO Convention (May 2000). However, following a proposal of the NAFO Scientific Council, they were approved by the NAFO General Council pursuant to Article XX(2) of the NAFO Convention. ANNEX IV DEFINITIONS AND CODING TO BE USED IN THE SUBMISSION OF CATCH DATA (A) LIST OF FISHING GEAR/FISHING VESSEL CATEGORIES (from the International Standard Statistical Classification of Fishing Gears (ISSCFG)) Category Abbreviation Trawls Bottom trawls  beam trawls TBB  otter trawls (side or stern not specified) OTB  otter trawls (side) OTB1  otter trawls (stern) OTB2  pair trawls (two vessels) PTB  shrimp trawls TBS  nephrops trawls TBN  bottom trawls (not specified) TB Midwater trawls  otter trawls (side or stern not specified) OTM  otter trawls (side) OTM1  otter trawls (stern) OTM2  pair trawls (two vessels) PTM  shrimp trawls TMS  midwater trawls (not specified) TM Twin trawl OTS Otter twin trawls OTT Pair trawls (two vessels) (not specified) PT Otter trawls (not specified) OT Other trawls (not specified) TX Seine nets Beach seines SB Boat or vessel seines SV  Danish seines SDN  Scottish seines SSC  pair seines (two vessels) SPR Seine nets (not specified) SX Surrounding nets With purse lines (purse seine) PS  operated by one vessel PS1  operated by two vessels PS2 Without purse lines (lampara) LA Gillnets and entangling nets Set gillnets (anchored) GNS Drift gillnets GND Encircling gillnets GNC Fixed gillnets (on stakes) GNF Trammel nets GTR Combined gillnet-trammel nets GTN Gillnets and entangling nets (not specified) GEN Gillnets (not specified) GN Hooks and lines Set longlines LLS Drift longlines LLD Longlines (not specified) LL Handlines and polelines (hand-operated) LHP Handlines and polelines (mechanised) LTM Trolling lines LTL Hooks and lines (not specified) LX Traps Stationary uncovered poundnets FPN Covered pots FPO Fyke nets FYK Barriers, fences, weirs, etc. FWR Stownets FSN Aerial nets FAR Traps (not specified) FIX Falling gear Cast nets FCN Falling gear (unspecified) FG Dredges Boat dredge DRB Hand dredge DRH Grappling and wounding Harpoon HAR Lift nets Portable lift nets LNP Boat-operated lift nets LNB Shore-operated stationary lift nets LNS Lift nets (not specified) LN Harvesting machines Pumps HMP Mechanised dredges HMD Harvesting machines (not specified) HMX Miscellaneous gears MIS Gear not known NK (B) DEFINITIONS OF FISHING EFFORT MEASURES FOR GEAR CATEGORIES Three levels of precisions of fishing effort should be provided, where possible. Category A Fishing gear Effort measure Definitions Surrounding nets (purse seines) Number of sets Number of times the gear has been set or shot, whether or not a catch was made. This measure is appropriate when shoal size and packing is related to stock abundance or sets are made in a random manner Beach seines Number of sets Number of times the gear has been set or shot, whether or not a catch was made Boat seines Number of hours fished Number of times the gear was set or shot times the estimated mean set or shot duration Trawls Number of hours Number of hours during which the trawl was in the water (midwater trawl) or on the bottom (bottom trawl), and fishing Boat dredges Number of hours fished Number of hours during which the dredge was on the bottom and fishing Gillnets (set or drift) Number of effort units Length of nets expressed in 100-metre units multiplied by the number of sets made (= accumulated total length in metres of net used in a given time divided by 100) Gillnets (fixed) Number of effort units Length of net expressed in 100-metre units multiplied by the number of times the net was cleared Traps (uncovered pound nets) Number of effort units Number of days fished times the number of units hauled Covered pots and fyke nets Number of effort units Number of lifts times the number of units (= total number of units fished in a given time period) Longlines (set or drift) Thousands of hooks Number of hooks fished in a given time period divided by 1 000 Handlines (pole, troll, jig, etc.) Number of line days Total number of lines used in a given time period Harpoons (Report effort levels B and C only) Category B Numbers of days fished: the number of days on which fishing took place. For those fisheries in which searching is a substantial part of the fishing operation, days in which searching but no fishing took place should be included in days fished data. Category C For number of days on ground in addition to days fished and searching also all other days while the vessel was on the ground should be included. Per cent of estimated effort (prorated effort) Since corresponding effort measures may not be available for the total catch, the percentage of the effort that has been estimated should be indicated. This is calculated from: (((Total catch) - (Catch for which effort has been recorded)) Ã  100)/(Total catch) (C) VESSEL SIZE CATEGORIES (from the International Standard Statistical Classification of Fishing Vessels (ISSCFV)) Tonnage classes Gross tonnage category Code 0-49,9 02 50-149,9 03 150-499,9 04 500-999,9 05 1 000-1 999,9 06 2 000-99 999,9 07 Not known 00 (D) MAIN SPECIES SOUGHT This is the species to which the fishing was principally directed. However, it may not correspond with the species which formed the greater part of the catch. The species should be indicated using the 3-alpha identifier (see Annex I). ANNEX V FORMAT FOR THE SUBMISSION OF DATA ON MAGNETIC MEDIA (A) MAGNETIC MEDIA Computer tapes: Nine-track with a density of 1600 or 6250-BPI and EBCDIC of ASCII coding, preferably labelled. If labelled, an end-of-file code should be included. Floppy disks: MS-DOS-formatted, 3,5 ³ 720 K or 1,4 MB disks or 5,25 ³ 360 K or 1,2 MB disks. (B) CODING FORMAT For submissions pursuant to Article 2(1)(a) Byte Nos Item Remarks 1 to 4 Country (ISO 3-alpha code) e.g. FRA = France 5 to 6 Year e.g. 90 = 1990 7 to 8 FAO major fishing area 21 = north-west Atlantic 9 to 15 Division e.g. 3 Pn = NAFO sub-division 3 Pn 16 to 18 Species 3-alpha identifier 19 to 26 Catch tonnes For submissions pursuant to Article 2(1)(b) Byte Nos Item Remarks 1 to 4 Country ISO 3-alpha code (e.g. FRA = France) 5 to 6 Year e.g. 94 = 1994 7 to 8 Month e.g. 01 = January 9 to 10 FAO major fishing area 21 = north-west Atlantic 11 to 18 Division e.g. 3 Pn = NAFO sub-division 3 Pn: alpha-numeric 19 to 21 Main species sought 3-alpha identifier 22 to 26 Vessel/gear category ISSCFG code (e.g. OTB2 = Bottom otter trawl): alpha-numeric 27 to 28 Vessel size class ISSCFV code (e.g. 04 = 150-499.9 GT): alpha-numeric 29 to 34 Average gross tonnage Tonnes: numeric 35 to 43 Average engine power Kilowatts: numeric 44 to 45 Percentage effort estimated Numeric 46 to 48 Unit 3-alpha identifier of species or effort identifier (e.g. COD = Atlantic cod A  = Effort measure A) 49 to 56 Data Catch (in metric tonnes) or effort unit Notes (a) All numeric fields should be right justified with leading blanks. All alphanumeric fields should be left justified with trailing blanks. (b) The catch is to be recorded in the live weight equivalent of the landings to the nearest metric tonne. (c) Quantities (bytes 49 to 56) of less than half a unit should be recorded as -1. (d) Unknown quantities (bytes 49 to 56) should be recorded as -2. (e) Country codes (ISO codes): Austria AUT Belgium BEL Bulgaria BGR Cyprus CYP Czech Republic CZE Germany DEU Denmark DNK Spain ESP Estonia EST Finland FIN France FRA United Kingdom GBR England & Wales GBRA Scotland GBRB Northern Ireland GBRC Greece GRC Hungary HUN Ireland IRL Iceland ISL Italy ITA Lithuania LTU Luxembourg LUX Latvia LVA Malta MLT Netherlands NLD Norway NOR Poland POL Portugal PRT Romania ROU Slovakia SVK Slovenia SVN Sweden SWE Turkey TUR ANNEX VI FORMAT FOR THE SUBMISSION OF DATA ON MAGNETIC MEDIA A. CODING FORMAT For submissions pursuant to Article 2(1)(a) The data should be submitted as variable length records with a colon (:) between the fields of the record. The following fields should be included in each record: Field Remarks Country ISO 3-alpha code (e.g. FRA = France) Year e.g. 2001 or 01 FAO major fishing area 21 = north-west Atlantic Division e.g. 3 Pn = NAFO subdivision 3 Pn Species 3-alpha identifier Catch Tonnes For submissions pursuant to Article 2(1)(b) The data should be submitted as variable length records with a colon (:) between the fields of the record. The following fields should be included in each record: Field Remarks Country ISO 3-alpha code (e.g. FRA = France) Year e.g. 0001 or 2001 for the year 2001 Month e.g. 01 = January FAO major fishing area 21 = north-west Atlantic Division e.g. 3 Pn = NAFO subdivision 3 Pn Main species sought 3-alpha identifier Vessel/gear category ISSCFG code (e.g. 0TB2 = bottom otter trawl) Vessel size class ISSCFV code (e.g. 04 = 150-499,9 GT): Average gross tonnage Tonnes Average engine power Kilowatts Percentage effort estimated Numeric Unit 3-alpha identifier of species or effort identifier (e.g. COD = Atlantic cod or A = effort measure A) Data Catch (in metric tonnes) or effort unit (a) The catch is to be recorded in the live weight equivalent of the landings. (b) Country codes: Austria AUT Belgium BEL Bulgaria BGR Cyprus CYP Czech Republic CZE Germany DEU Denmark DNK Spain ESP Estonia EST Finland FIN France FRA United Kingdom GBR England and Wales GBRA Scotland GBRB Northern Ireland GBRC Greece GRC Hungary HUN Ireland IRL Iceland ISL Italy ITA Lithuania LTU Luxemburg LUX Latvia LVA Malta MLT Netherlands NLD Norway NOR Poland POL Portugal PRT Romania ROU Slovak Republic SVK Slovenia SVN Sweden SWE Turkey TUR B. METHOD OF TRANSMISSION OF THE DATA TO THE EUROPEAN COMMISSION As far as is possible, the data should be transmitted in an electronic format (for example as an e-mail attachment). Failing this, the submission of a file on a 3,5" HD floppy disk will be accepted. ANNEX VII Repealed Regulation with list of its successive amendments Council Regulation (EEC) No 2018/93 (OJ L 186, 28.7.1993, p. 1) Point X.6 of Annex I to the 1994 Act of Accession (OJ C 241, 29.8.1994, p. 189) Commission Regulation (EC) No 1636/2001 (OJ L 222, 17.8.2001, p. 1) Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1) Article 3 and point 44 of Annex III only Point 10.9 of Annex II to the 2003 Act of Accession (OJ L 236, 23.9.2003, p. 571) ANNEX VIII Correlation table Regulation (EEC) No 2018/93 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6(1) and (2) Article 6(1) and (2) Article 6(3)  Article 7(1) Article 7(1) Article 7(2) Article 7(2) Article 7(3)  Article 7(4) Article 7(3) Article 8   Article 8 Article 9 Article 9 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V Annex V  Annex VI  Annex VII  Annex VIII